United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2258
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                    Hosa R. Howard, also known as Pee Wee

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: December 3, 2021
                           Filed: December 8, 2021
                                 [Unpublished]
                                ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Hosa Howard appeals after the district court1 denied his motion seeking a
sentence reduction under the First Step Act. His counsel has moved for leave to
withdraw, and has filed a brief challenging the denial.



      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
       Upon careful review, we conclude that the district court did not abuse its
discretion in denying Howard a sentence reduction after considering the parties’
arguments. See United States v. McDonald, 944 F.3d 769, 771 (8th Cir. 2019)
(defendant’s eligibility for reduced sentence under First Step Act is reviewed de
novo, and district court’s decision to grant or deny authorized sentence reduction is
reviewed for abuse of discretion); United States v. Williams, 943 F.3d 841, 844 (8th
Cir. 2019) (sentencing court must have considered the parties’ arguments and have
a reasoned basis for its decision).

      Accordingly, we affirm the judgment of the district court and grant counsel
permission to withdraw.
                     ______________________________




                                        -2-